     Case 4:20-cv-00852 Document 11 Filed on 11/19/20 in TXSD Page 1 of 12




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

JOHN THUESEN,                §
            Petitioner,      §
                             §
v.                           §                        No. 4:20-CV-00852
                             §
BOBBY LUMPKIN, DIRECTOR,     §
TEXAS DEPARTMENT OF CRIMINAL §
JUSTICE, CORRECTIONAL        §
INSTITUTIONS DIVISION,       §
             Respondent.     §

    RESPONDENT’S OPPOSITION TO THUESEN’S MOTION TO FILE
      AN EX PARTE REQUEST FOR INVESTIGATIVE FUNDING

      Petitioner John Thuesen was properly convicted and sentenced to die for

committing capital murder by a Texas court. Thuesen now seeks funding for

an expert or experts with experience in post-traumatic stress disorder (PTSD)

to litigate a claim of ineffective assistance of trial counsel in failing to

reasonably investigate Thuesen’s background during the guilt and punishment

phases of trial. 1 Mot., ECF No. 9 at 2. But Thuesen’s statement of the need for

confidentiality outlines only his basic request. And, Thuesen fails to explain

why he is entitled to additional funding to present new evidence on a claim

raised and rejected by state courts. Ex parte Thuesen, WR-81,584-01, 2020 WL




1      Thuesen not only failed to conference counsel for the Director as required by
local rule 7.1 (D) but the Director cannot locate any reference as to Thuesen’s indigent
status. 18 USC 3599(a)(2).
    Case 4:20-cv-00852 Document 11 Filed on 11/19/20 in TXSD Page 2 of 12




584368, at *2 (Tex. Crim. App. Feb. 5, 2020). This Court cannot consider

evidence that was not before the state courts. Cullen v. Pinholster, 563 U.S.

170, 181 (2011). Accordingly, Thuesen’s request should be denied.

      This Court “may authorize [and] order the payment of fees and expenses”

for expert assistance if it is “reasonably necessary for the representation” of

the inmate. 18 U.S.C. § 3599(f). The Supreme Court explained in Ayestas v.

Davis, that “[a] natural consideration informing the exercise of [the district

court’s] discretion is the likelihood that the contemplated services will help the

applicant win relief.” 138 S. Ct. 1080, 1094 (2018). To that end,

      [p]roper application of the “reasonably necessary” standard thus
      requires courts to consider the potential merits of the claims that
      the applicant wants to pursue, the likelihood that the services will
      generate useful and admissible evidence, and the prospect that the
      applicant will be able to clear any procedural hurdles standing in
      the way.

Id. 2 Thuesen’s bid for funding falls short because he fails to establish that that

there is any likelihood that he would succeed on the merits of his claim or that

he can clear his procedural hurdles. Thus, the Court should exercise its “broad

discretion” and deny funding. Ayestas, 138 S. Ct. at 1094.




2      Thuesen’s ex parte motion fails to state what amount of funding he is seeking.
But if the request exceeds the statutory maximum of $7,500, the Court must certify
that the proposed services are of “an unusual character or duration” and Fifth Circuit
approval is required. 18 U.S.C. § 3599(g)(2); Jones v. Davis, 927 F.3d 365, 374 (5th
Cir. 2019).


                                          2
    Case 4:20-cv-00852 Document 11 Filed on 11/19/20 in TXSD Page 3 of 12




      As a threshold matter, the Director is opposed to granting Thuesen the

right to proceed ex parte. To request the assignment of funds in an ex parte

proceeding, the applicant must make a proper showing “concerning the need

for confidentiality.” 18 U.S.C. § 3599(f). District courts in this circuit have

articulated the procedure to be followed when a habeas petitioner seeks leave

to proceed ex parte under 18 U.S.C. § 3599:

      First, Petitioner must file and serve a concise motion seeking
      authorization for investigative or expert assistance that includes a
      short, case-specific statement of the need for confidentiality. This
      statement of the need for confidentiality must generically identify
      the type of services needed and the broad issue or topic (for
      example, innocence) for which the services are needed. Second,
      Petitioner must simultaneously file ex parte and under seal his
      detailed application for authorization for the investigator or
      expert. In this application, Petitioner must estimate the amount of
      fees or expenses likely to be incurred and provide factual support
      for the funding request. The motion—but not the application with
      supporting materials—must be served upon Respondent.

Shields v. Johnson, 48 F.Supp.2d 719, 720 (S.D. Tex. 1999) (citing Patrick v.

Johnson, 37 F.Supp.2d 815, 816 (N.D. Tex. 1999)); Dowthitt v. Johnson, No.

H- 98-3282 (S.D. Tex. Dec. 2, 1998); see also Graves v. Johnson, 101 F.Supp.2d

496, 499 (S.D. Tex. 2000).

      Congress does not condone ex parte proceedings on federal habeas review

without requiring the petitioner to make a “proper showing . . . concerning the

need for confidentiality.” 18 U.S.C. § 3599(f). Despite extensive discussion of

the propriety of mandating a threshold showing of the need for confidentiality


                                       3
    Case 4:20-cv-00852 Document 11 Filed on 11/19/20 in TXSD Page 4 of 12




before the petitioner may communicate with the court ex parte, Congress

included the threshold language in the statute. The Fifth Circuit has also noted

Congress’s deliberate weakening of the ex parte standard with the enactment

of the AEDPA. Fuller v. Johnson, 114 F.3d 491, 502 (5th Cir. 1997). Before

AEDPA, the statute required the courts to allow an ex parte communication

once the petitioner met the threshold showing of a need for confidentiality;

since AEDPA, the courts may allow an ex parte communication if the petitioner

meets the threshold showing. Id. at 502 (“In 1996, the AEDPA section 108

changed 848(q)(9), removing the ex parte proceeding requirement and

changing the mandatory ‘shall’ language to the discretionary ‘may.’”). The

statute now allows the district court discretion to grant or deny an ex parte

communication even if the petitioner meets the threshold showing of the need

for confidentiality. Thus, even if Thuesen met a threshold showing, which he

has not, this Court need not allow an ex parte communication.

      A sister court has also clarified what is required in seeking ex parte

funding, instructing that the motion, without revealing information itself

privileged, “must provide enough information to respondent to (1) enable him

to test the merits of the privilege claim, and (2) provide him a meaningful

opportunity to supply any relevant information to the court regarding whether

the requested services are necessary.” Robertson v. Stephens, No. 3:13-cv-0728-

G, 2013 WL 2658441, at *4 (N.D. Tex. June 13, 2013). The Court also reasoned


                                       4
    Case 4:20-cv-00852 Document 11 Filed on 11/19/20 in TXSD Page 5 of 12




that courts must balance a petitioner’s need for confidentiality in preparing a

case “with other factors such as: (1) the State’s interest in evidentiary

development in federal habeas proceedings; (2) the public’s interest in fiscal

transparency; and (3) the court’s need for reliable information in deciding

whether the requested assistance is really necessary.” Id. at *2. Thuesen has

not met this threshold showing.

      To start, while it appears Thuesen has attempted to comply with the

procedure outlined in Shields, he nevertheless does not set forth a case-specific

showing of need for confidentiality in his request for assistance under § 3599.

He identifies generically the need for an expert and the broad issue or topic for

which the services would be valuable. This matter is indistinguishable from

the issue in Patrick, in which the district court denied the petitioner’s request

for leave to proceed ex parte where the petitioner “assert[ed] only a generic

need for confidentiality which arises in virtually all capital cases.”        37

F.Supp.2d at 816; see Jones v. Stephens, 4:05-cv-638, 2014 WL 2446116, at *2

(N.D. Tex. May 30, 2014) (rejecting the argument that the need to protect

confidential work product establishes a case-specific need); Robertson, 2013

WL 2658441, at *4 (rejecting the argument that a “general assertion of a

blanket attorney/client or work product privilege” establishes a specific need

for confidentiality).




                                       5
    Case 4:20-cv-00852 Document 11 Filed on 11/19/20 in TXSD Page 6 of 12




      Furthermore, Thuesen’s vague motion has not provided the Respondent

with a meaningful opportunity to supply this Court with relevant information

concerning whether the requested services are necessary. Robertson, 2013 WL

2658441, at *4. The Director has an interest in responding to an inmate-

petitioner’s request to proceed ex parte concerning his requests for discovery

and expert assistance, as the Director is often in the best position to identify

procedural issues that could bar or eliminate the need for factual

development. 3 Indeed, funding motions “have a significant potential for abuse

when [the Director] is denied the opportunity to address the accuracy of the

assertions supporting them.” Jones, 2014 WL 2446116, at *1 (citing Crawford

v. Washington, 541 U.S. 36, 49 (2004)). As such, Thuesen’s refusal to describe

the potential claims in anything more than the most general of terms should

prevent him from appearing before this Court ex parte.

      In his motion requesting to file ex parte, Thuesen does not explain how

or why he is entitled to funds under the prevailing standard but rather asserts

this information is protected by attorney-client privilege. Yet, to meet the

threshold showing necessary to warrant the appointment of funds to obtain

investigative or expert assistance, Thuesen must show that the appointment




3      The issue is not simply one of how federal funds are allocated, but rather
whether and to what extent state prisoners are entitled to factual development of
their claims on federal habeas corpus review.


                                       6
    Case 4:20-cv-00852 Document 11 Filed on 11/19/20 in TXSD Page 7 of 12




on federal habeas review is “reasonably necessary.” Thuesen fails to make this

threshold requirement. The purpose of factual development in federal habeas

corpus proceedings, to the extent it is even allowed, is to permit Thuesen to

prove what he has alleged to be a violation of his constitutional rights. It must

be remembered that Thuesen remains under a valid and lawful sentence of

death by the State of Texas. Barefoot v. Estelle, 463 U.S. 880, 887 (1983) (noting

that at the conclusion of direct review, which occurs when the Supreme Court

denies certiorari, a presumption of finality and legality attaches to a

petitioner’s conviction and sentence). Only if his constitutional rights have

truly been violated should that conviction be disturbed.

      More importantly, Thuesen’s claims should have already been

investigated, formulated, and set forth in prior state court proceedings, and it

is well settled, under both pre-AEDPA 4 and post-AEDPA standards, that state

prisoners in federal habeas review are not entitled to raise unexhausted claims

or to further factually develop their partially exhausted claims in federal court.

28 U.S.C. § 2254(b), (e); Keeney v. Tamayo-Reyes, 504 U.S. 1, 9 (1992); Picard

v. Connor, 404 U.S. 270, 276-77 (1971); Turner v. Johnson, 106 F.3d 1178,

1183-84 (5th Cir. 1997); Livingston v. Johnson, 107 F.3d 297, 306 n.7 (5th Cir.

1997). Thuesen has no automatic right to discover new evidence but must show




4     The Antiterrorism and Effective Death Penalty Act of 1996.


                                        7
    Case 4:20-cv-00852 Document 11 Filed on 11/19/20 in TXSD Page 8 of 12




that any new investigation is “reasonably necessary” in the context of this

habeas litigation.

       Proper application of the ‘reasonably necessary’ standard [ ] requires

courts to consider [. . .] the prospect that the applicant will be able to clear any

procedural hurdles standing in the way.” Ayestas, 138 S. Ct. at 1094. Here,

further factual development is precluded under Pinholster. 563 U.S. at 181–

82. However abstractly useful the evidence petitioner seeks to develop might

be, it will never be admissible in a federal habeas proceeding, so it is not

“reasonably necessary” to fund its development. Ayestas, 138 S. Ct. at 1094 (a

federal court must consider “the likelihood that the services will generate

useful and admissible evidence”). Funding investigation is pointless if the facts

uncovered cannot ultimately be considered. Similarly, consideration of new

evidence in federal court for claims not raised in state court is cabined by

28 U.S.C. § 2254(e)(2). Pinholster, 563 U.S. at 185 (“Section 2254(e)(2)

continues to have force where § 2254(d)(1) does not bar federal habeas relief.”);

see also Murphy v. Davis, 901 F.3d 578, 595 (5th Cir. 2018) (“Unlike § 2254(d),

no adjudication on the merits is needed for § 2254(e)(1) to apply.”); Shelton v.

Quarterman, 294 F. App’x 859, 868 (5th Cir. 2008) (unpublished).

      Moreover, any suggestion that funding should be provided based on

Martinez v. Ryan, 132 S. Ct. 1309 (2012) or Trevino v. Thaler, 133 S. Ct. 1911

(2013), is also without merit as the Fifth Circuit has “rejected the argument


                                         8
    Case 4:20-cv-00852 Document 11 Filed on 11/19/20 in TXSD Page 9 of 12




that Martinez and Trevino require the granting of funds to develop claims[.]”

Allen v. Stephens, 805 F.3d 617, 638-39 (5th Cir. 2015) (citing Crutsinger v.

Stephens, 576 F. App’x 422, 431 (5th Cir. Aug. 4, 2014) (“Martinez [] does not

mandate pre-petition funding, nor does it alter our rule that a prisoner cannot

show a substantial need for funds when his claim is procedurally barred from

review.”); Sells v. Stephens, 536 F. App’x 483, 499 (5th Cir. July 22, 2013)

(unpublished) (“[O]ur precedent is clear that a habeas petitioner is not entitled

to investigative funds” on claims that are defaulted.). Further, any argument

that Martinez now mandates the granting of funds assumes that the Supreme

Court silently overruled Congress’s decision to allocate such decisions to the

discretion of the district courts. Through its passage of AEDPA in 1996,

Congress indicated its intent that funding not be made mandatory (in former

21 U.S.C. § 848(q)) by “changing the mandatory ‘shall’ language to the

discretionary ‘may.’” AEDPA § 108, Pub. L. No. 104-32, 110 Stat. 1226 (1996);

Smith, 422 F.3d at 289. The clear language of 18 U.S.C. § 3599(f) now states

that upon a finding that such ancillary services are reasonably necessary, the

district court may authorize the granting of funds. This change from “shall” to

“may” indicates Congress’s desire that discretion be given to the district courts

to authorize or deny funding regardless of whether the reasonable necessity

language is complied with. Smith, 422 F.3d at 289.




                                       9
   Case 4:20-cv-00852 Document 11 Filed on 11/19/20 in TXSD Page 10 of 12




      As set out above, Thuesen has not demonstrated that he is entitled to

additional funding. He has not shown the additional funding to be “reasonably

necessary.” He has not shown a constitutional violation, and he has not

demonstrated that the production of new evidence is not barred by either

Pinholster or § 2254(e)(2). For these reasons, this Court should deny his

request for funding and refuse to underwrite any “fishing expeditions.” See

Jones v. Davis, 927 F.3d 365, 374 & n.54 (5th Cir. 2019) (citing Mamou v.

Davis, 742 F. App’x 820, 824 (5th Cir. 2018); Ochoa v. Davis, 750 F. App’x 365,

372–73 (5th Cir. 2018) (per curiam)).

                               CONCLUSION

      The Director respectfully requests that Thuesen’s motion to proceed ex

parte and his motion for funding be denied.

                                    Respectfully submitted,

                                    KEN PAXTON
                                    Attorney General of Texas

                                    BRENT WEBSTER
                                    First Assistant Attorney General

                                    EDWARD L. MARSHALL
                                    Chief, Criminal Appeals Division

                                    /s/ Ellen Stewart-Klein
* Attorney-in-charge                *ELLEN STEWART-KLEIN
                                    Assistant Attorney General
                                    Texas Bar No. 24028011
                                    Southern District Bar No. 27861



                                        10
Case 4:20-cv-00852 Document 11 Filed on 11/19/20 in TXSD Page 11 of 12




                                P. O. Box 12548, Capitol Station
                                Austin, Texas 78711
                                Tel: (512) 936-1400
                                Fax: (512) 320-8132
                                Ellen.Stewart-Klein@oag.texas.gov

                                ATTORNEYS FOR RESPONDENT




                                 11
   Case 4:20-cv-00852 Document 11 Filed on 11/19/20 in TXSD Page 12 of 12




                       CERTIFICATE OF SERVICE

      I do hereby certify that on November 19, 2020, I electronically filed the

foregoing pleading with the Clerk of the Court for the U.S. District Court,

Southern District of Texas, using the electronic case-filing system of the Court.

The electronic case-filing system sent a “Notice of Electronic Filing” to the

following attorneys of record, who consented in writing to accept this Notice as

service of this document by electronic means:

Glenn A. Danas
ROBINS KAPLAN LLP
2049 Century Park East
Suite 3400
Los Angeles, CA 90067
T: (310) 552-0130
GDanas@RobinsKaplan.com


                                     /s/ Ellen Stewart-Klein
                                     ELLEN STEWART-KLEIN
                                     Assistant Attorney General




                                       12
